DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 10, 12-13, 15-16 are objected to because of the following informalities:  “the followings” should be “the following.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an information sending module, which is configured to send resource position indication information” and “a resource allocation module, which is configured to determine a position of an actually allocated resource” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer-readable storage medium.”  The broadest reasonable interpretation of a computer-readable storage medium includes a signal per se.  There is no special definition in the instant specification which would exclude a signal per se.  Examiner suggests Applicant amended claim 23 to add the term “non-transitory” prior to a computer-readable storage medium in order to overcome the 35 U.S.C. 101 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 12-13, 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/014613 A1 to SAMSUNG ELECTRONICS CO., LTD. (“Samsung”) [provided by Applicant, Examiner cites from English language equivalent U.S. Publication No. 2018/0227897].
As to claim 1, Samsung discloses a resource allocation method (para. 0015, para. 0143-0145), comprising: sending resource position indication information (para. 0015, base station sending control signal with information related to PRB index; para. 0143-0145, base station sending indicated information of offset of slot to be punctured, i.e. both make up resource position indication information), wherein the resource position indication information carries position information of a physical resource block (PRB) resource within a narrowband  (para. 0015, PRB index of PRB in which narrow band LTE system is located, narrow band LTE system is in-band) and shift offset information of the PRB resource within the narrowband (para. 0143-0145, in-band mode (i.e. narrow band), period and offset (i.e. together being shift offset) of slot to be punctured information is indicated by base station; fig. 4A, a slot 406 is within a Resource block 414 (i.e. the period and offset of a slot pertain to PRB resource)), or the resource position indication information carries position information of a PRB resource within the narrowband and position information of a PRB resource out of the narrowband.
As to claim 2, Samsung further discloses the method of claim 1, wherein sending the resource position indication information comprises: in a coverage enhancement mode A (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication): in a case where the resource position indication information is a downlink control information (DCI) format 6-0A message, indicating a resource position of a resource actually allocated to a physical uplink shared channel (PUSCH) by using a remaining state of least significant 5 bits in a resource allocation field of the resource position indication information; or in a case where the resource position indication information is a downlink control information (DCI) format 6-1A message, indicating a resource position of a resource actually allocated to a physical downlink shared channel (PDSCH) by using the remaining state of least significant 5 bits in the resource allocation field of the resource position indication information [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 3, Samsung further discloses the method of claim 1, wherein sending the resource position indication information comprises: in a coverage enhancement mode B (para. 0122, in-band mode; para. 0015, narrow band LTE (i.e. 4G coverage) is in-band): indicating a resource position of an actually allocated resource by adding one or more information bits into a resource allocation field of the resource position indication information (para. 0122, The number of bits of the PRB location information in the LTE-lite frequency band operated in the in-band mode may be fixed to 7 bits at all times, or if is possible to reduce the number of bits or represent a location by the number of bits larger than 7 bits by changing a method for representing a location. For example, the PRB location information may be represented by 4 bits, 5 bits, 6 bits) or extending a corresponding narrowband resource allocation field in the resource allocation field of the resource position indication information.
As to claim 4, Samsung further discloses  the method of claim 3, wherein sending the resource position indication information comprises: in the coverage enhancement mode B  (para. 0122, in-band mode; para. 0015, narrow band LTE (i.e. 4G coverage) is in-band): in a case where the resource position indication information is a downlink control information (DCI) format 6-0B message, indicating a resource position of a resource actually allocated to a physical uplink shared channel (PUSCH) by adding one or more information bits into the resource allocation field of the resource position indication information or extending the corresponding narrowband resource allocation field in the resource allocation field of the resource position indication information; or in a case where the resource position indication information is the downlink control information (DCI) format 6-1B message, indicating a resource position of a resource actually allocated to a physical downlink shared channel (PDSCH) by adding one or more information bits into the resource allocation field of the resource position indication information or extending the corresponding narrowband resource allocation field in the resource allocation field of the resource position indication information [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 5, Samsung further discloses the method of claim 1, wherein the shift offset information is determined according to one of: a position of the PRB resource within the narrowband; a system bandwidth and the position of the PRB resource within the narrowband; a narrowband index (para. 0143, The sixth embodiment describes a method in which the LTE-lite system does not use a part or all of a specific slot periodically when the LTE-lite system is operated in the in-band mode; para. 0015, narrow band LTE is in-band; i.e. the offset and period is determined when in in-band mode), the system bandwidth and the position of the PRB resource within the narrowband; or the narrowband index and the position of the PRB resource within the narrowband.
As to claim 6, Samsung further discloses the method of claim 1, wherein sending the resource position indication information comprises: in a coverage enhancement mode A  (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication): in a case where the PRB resource within the narrowband is PRB0 and PRB1, the shift offset being shifting one PRB forward; or in a case where the PRB resource within the narrowband is PRB4 and PRB5, the shift offset being shifting one PRB backward; or in a case where the PRB resource within the narrowband is PRB0, PRB1 and PRB2, the shift offset being shifting one PRB forward; or in a case where the PRB resource within the narrowband is PRB3, PRB4 and PRB5, the shift offset being shifting two PRBs backward; or in a case where the PRB resource within the narrowband is PRB0, PRB1, PRB2 and PRB3, the shift offset being shifting one PRB forward or shifting two PRBs forward; or in a case where the PRB resource within the narrowband is PRB2, PRB3, PRB4 and PRB5, the shift offset being shifting one PRB backward or shifting two PRBs backward; or in a case where the PRB resource within the narrowband is PRB0, PRB1, PRB2, PRB3, PRB4 and PRB5, the shift offset being any one of: shifting one PRB forward, shifting one PRB backward, or shifting two PRBs backward [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 8, Samsung further discloses the method of claim 1, wherein sending the resource position indication information comprises one of the followings: in the coverage enhancement mode A (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication), in a case where a system bandwidth is 3 MHz or 5 MHz and a narrowband index is 2 or 3: in a case where the PRB resource within the narrowband is PRB0 and PRB1, the shift offset being shifting one PRB forward; or in a case where the PRB resource within the narrowband is PRB4 and PRB5, the shift offset being shifting one PRB backward; or in a case where the PRB resource within the narrowband is PRB0, PRB1, PRB2 and PRB3, the shift offset being shifting one PRB forward; or in a case where the PRB resource within the narrowband is PRB2, PRB3, PRB4 and PRB5, the shift offset being shifting one PRB backward; or in a case where the PRB resource within the narrowband is PRB0, PRB1, PRB2, PRB3, PRB4 and PRB5, the shift offset being shifting one PRB forward or shifting one PRB backward, in the coverage enhancement mode A, in a case where a system bandwidth is 10 MHz: in a case where the PRB resource within the narrowband is PRB0, PRB1 and PRB2, the shift offset being shifting one PRB forward; or in a case where the PRB resource within the narrowband is PRB3, PRB4 and PRB5, the shift offset being shifting two PRBs backward; or in a case where the PRB resource within the narrowband is PRB0, PRB1, PRB2, PRB3, PRB4 and PRB5, the shift offset being shifting one PRB forward or shifting two PRBs backward [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 10, Samsung further discloses the method of claim 1, wherein sending the resource position indication information comprises one of the followings: in the coverage enhancement mode A (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication), in a case where a system bandwidth is 15 MHz: in a case where a narrowband index is 0, 2 or 4, and the PRB resource within the narrowband is PRB0, PRB1, PRB2 and PRB3, the shift offset being shifting one PRB forward; or in a case where the narrowband index is 0, 2 or 4, and the PRB resource within the narrowband is PRB2, PRB3, PRB4 and PRB5, the shift offset being shifting one PRB backward; or in a case where the narrowband index is 1, 3 or 5, and the PRB resource within the narrowband is PRB0, PRB1, PRB2 and PRB3, the shift offset being shifting one PRB backward; or in a case where the narrowband index is 1, 3 or 5, and the PRB resource within the narrowband is PRB2, PRB3, PRB4 and PRB5, the shift offset being shifting one PRB forward; or in a case where the narrowband index is 6, 8 or 10, and the PRB resource within the narrowband is PRB0, PRB1 and PRB2, the shift offset being shifting one PRB forward or shifting two PRBs forward; or in a case where the narrowband index is 6, 8 or 10, and the PRB resource within the narrowband is PRB0, PRB1, PRB2 and PRB3, the shift offset being shifting two PRBs forward; or in a case where the narrowband index is 7 or 9, and the PRB resource within the narrowband is PRB2, PRB3, PRB4 and PRBS, the shift offset being shifting two PRBs backward; or in a case where the narrowband index is 11, and the PRB resource within the narrowband is PRB3, PRB4 and PRBS, the shift offset being shifting one PRB backward, in the coverage enhancement mode A, in a case where a system bandwidth is 20 MHz: in a case where a narrowband index is even, and the PRB resource within the narrowband is PRB0, PRB1 and PRB2, the shift offset being shifting one PRB forward or shifting two PRBs forward; or in a case where the narrowband index is even, and the PRB resource within the narrowband is PRB0, PRB1, PRB2 and PRB3, the shift offset being shifting two PRBs forward; or in a case where the narrowband index is odd, and the PRB resource within the narrowband is PRB3, PRB4 and PRBS, the shift offset being shifting one PRB backward or shifting two PRBs backward; or in a case where the narrowband index is odd, and the PRB resource within the narrowband is PRB2, PRB3, PRB4 and PRBS, the shift offset being shifting two PRBs backward  [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 12, Samsung further discloses the method of claim 1, wherein sending the resource position indication information comprises one of the followings: in a coverage enhancement mode B (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication), in a case where an actually allocated resource is a resource actually allocated to a physical uplink shared channel (PUSCH), and a system bandwidth is 3 MHz or 5 MHz: in a case where the PRB resource within the narrowband is PRB0, the shift offset being shifting one PRB forward; in a case where the PRB resource within the narrowband is PRB5, the shift offset being shifting one PRB backward; in a case where the PRB resource within the narrowband is PRB0 and PRB1, the shift offset being shifting one PRB forward or shifting one PRB backward; or in a case where the PRB resource within the narrowband is PRB2 and PRB3, the shift offset being shifting one PRB forward or shifting one PRB backward  [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 13, Samsung further discloses the method of claim 1, wherein sending the resource position indication information comprises one of the followings: in a coverage enhancement mode B (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication), in a case where an actually allocated resource is a resource actually allocated to a physical uplink shared channel (PUSCH), and a system bandwidth is 10 MHz: in a case where the PRB resource within the narrowband is PRB0, the shift offset being shifting one PRB forward; or in a case where the PRB resource within the narrowband is PRB5, the shift offset being shifting one PRB backward or shifting two PRBs backward, in a coverage enhancement mode B, in a case where an actually allocated resource is a resource actually allocated to a physical uplink shared channel (PUSCH), and a system bandwidth is 15 MHz: in a case where the PRB resource within the narrowband is PRB0, the shift offset being shifting one PRB forward; in a case where the PRB resource within the narrowband is PRB5, the shift offset being shifting one PRB backward; or in a case where the PRB resource within the narrowband is PRB2 and PRB3, the shift offset being shifting one PRB forward or shifting one PRB backward [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 15, Samsung further discloses the method of claim 1 wherein sending the resource position indication information comprises one of the followings: in a coverage enhancement mode B (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication), in a case where an actually allocated resource is a resource actually allocated to a physical uplink shared channel (PUSCH), and a system bandwidth is 20 MHz: in a case where the PRB resource within the narrowband is PRB0, the shift offset being shifting one PRB forward or shifting two PRBs forward; in a case where the PRB resource within the narrowband is PRB5, the shift offset being shifting one PRB backward or shifting two PRBs backward; or in a case where the PRB resource within the narrowband is PRB0 and PRB1, the shift offset being shifting two PRBs forward [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 16, Samsung further discloses the method of claim 1 wherein sending the resource position indication information comprises one of the followings: in a coverage enhancement mode B (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication), in a case where an actually allocated resource is a resource actually allocated to a physical downlink shared channel (PDSCH), and a system bandwidth is 3 MHz or 5 MHz: in a case where the PRB resource within the narrowband is PRB0, PRB1, PRB2 and PRB3, the shift offset being shifting one PRB forward; or in a case where the PRB resource within the narrowband is PRB0, PRB1, PRB2, PRB3, PRB4 and PRB5, the shift offset being shifting one PRB forward or shifting one PRB backward [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 17, Samsung further discloses the method of claim 1 wherein sending the resource position indication information comprises: in a coverage enhancement mode B (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication), in a case where an actually allocated resource is a resource actually allocated to a physical downlink shared channel (PDSCH), and a system bandwidth is 10 MHz: in a case where the PRB resource within the narrowband is PRB0, PRB1, PRB2, PRB3, PRB4 and PRB5, the shift offset being shifting one PRB backward or shifting two PRBs backward [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 18, Samsung further discloses the method of claim 1 wherein sending the resource position indication information comprises: in a coverage enhancement mode B (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication), in a case where an actually allocated resource is a resource actually allocated to a physical downlink shared channel (PDSCH), and a system bandwidth is 15 MHz: in a case where the PRB resource within the narrowband is PRB0, PRB1, PRB2 and PRB3, the shift offset being shifting one PRB forward [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 19, Samsung further discloses the method of claim 1 wherein sending the resource position indication information comprises: in a coverage enhancement mode B (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication), in a case where an actually allocated resource is a resource actually allocated to a physical downlink shared channel (PDSCH), and a system bandwidth is 20 MHz: in a case where the PRB resource within the narrowband is PRB0, PRB1, PRB2 and PRB3, the shift offset being shifting two PRBs forward [Examiner notes, each instance of “in a case” is a contingent limitation which is not given patentable weight, MPEP 2144.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” ].
As to claim 20, Samsung further discloses the method of claim 1, further comprising: determining a position of an actually allocated resource according to the position information of the PRB resource within the narrowband and the shift offset information of the PRB resource within the narrowband (para. 0099, A PRB 501 in the frequency domain is a set of 12 continued subcarriers. In one OFDM symbol, a resource corresponding to one subcarrier is called a resource element (RE) 513, i.e. the RE’s location is known as it is part of a PRB); or determining the position of the actually allocated resource according to the position information of the PRB resource within the narrowband and the position information of the PRB resource out of the narrowband.
As to claim 21, Samsung discloses a resource allocation device (fig. 18), comprising: an information sending module (fig. 18, base station transmitter 1806), which is configured to send resource position indication information (para. 0015, base station sending control signal with information related to PRB index; para. 0143-0145, base station sending indicated information of offset of slot to be punctured, i.e. both make up resource position indication information), wherein the resource position indication information carries position information of a physical resource block (PRB) resource within a narrowband (para. 0015, PRB index of PRB in which narrow band LTE system is located, narrow band LTE system is in-band) and shift offset information of the PRB resource within the narrowband (para. 0143-0145, in-band mode (i.e. narrow band), period and offset (i.e. together being shift offset) of slot to be punctured information is indicated by base station; fig. 4A, a slot 406 is within a Resource block 414 (i.e. the period and offset of a slot pertain to PRB resource)), or the resource position indication information carries position information of the PRB resource within the narrowband and position information of a PRB resource out of the narrowband; a resource allocation module (fig. 18, base station processor 1804), which is configured to determine a position of an actually allocated resource according to the position information of the PRB resource within the narrowband carried in the resource position indication information and the shift offset information of the PRB resource within the narrowband carried in the resource position indication information  (para. 0099, A PRB 501 in the frequency domain is a set of 12 continued subcarriers. In one OFDM symbol, a resource corresponding to one subcarrier is called a resource element (RE) 513, i.e. the RE’s location is known as it is part of a PRB); or determine a position of an actually allocated resource according to position information of the PRB resource within the narrowband and the position information of the PRB resource out of the narrowband carried in the resource position indication information.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/014613 A1 to SAMSUNG ELECTRONICS CO., LTD. (“Samsung”) [provided by Applicant, Examiner cites from English language equivalent U.S. Publication No. 2018/0227897] in view of U.S. Publication No. 2018/0069672 A1 to HORIUCHI et al. (“Horiuchi”).
As to claim 7, Samsung further discloses the method of claim 1, wherein sending the resource position indication information comprises: in a coverage enhancement mode A (para. 0077, the coverage of the IoT communication module should be wider than that of current cellular communication).
Samsung does not expressly disclose the PRB resource within the narrowband being PRB0, and the PRB resource out of the narrowband being PRB5 of a preceding narrowband; or the PRB resource within the narrowband being PRB5, and the PRB resource out of the narrowband being PRB0 of a subsequent narrowband; or the PRB resource within the narrowband being PRB0 and PRB1, and the PRB resource out of the narrowband being PRB5 of the preceding narrowband; or the PRB resource within the narrowband being PRB5, and the PRB resource out of the narrowband being PRB0 and PRB1 of the subsequent narrowband; or the PRB resource within the narrowband being PRB0, PRB1 and PRB2, and the PRB resource out of the narrowband being PRB5 of the preceding narrowband; or the PRB resource within the narrowband being PRB0 and PRB1, and the PRB resource out of the narrowband being PRB4 and PRB5 of the preceding narrowband; or the PRB resource within the narrowband being PRB3, PRB4 and PRB5, and the PRB resource out of the narrowband being PRB0 of the subsequent narrowband; or the PRB resource within the narrowband being PRB4 and PRB5, and the PRB resource out of the narrowband being PRB0 and PRB1 of the subsequent narrowband; or the PRB resource within the narrowband being PRB0, PRB1, PRB2, PRB3 and PRB4, and the PRB resource out of the narrowband being PRB5 of the preceding narrowband; or the PRB resource within the narrowband being PRB1, PRB2, PRB3, PRB4 and PRB5, and the PRB resource out of the narrowband being PRB0 of the subsequent narrowband; or the PRB resource within the narrowband being PRB2, PRB3, PRB4 and PRB5, and the PRB resource out of the narrowband being PRB0 and PRB1 of the subsequent narrowband.
Horiuchi discloses at fig. 21, paras. 0188, at RIV 2, PRB#5 is part of the narrowband and PRB#0 is not part of the narrowband, but is part of the subsequent narrowband of RIV3 [“or the PRB resource within the narrowband being PRB5, and the PRB resource out of the narrowband being PRB0 of a subsequent narrowband].
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the PRBs of Horiuchi into the invention of Samsung. The suggestion/motivation would have been for resource assignment (Horiuchi, para. 0186). Including the PRBs of Horiuchi into the invention of Samsung was within the ordinary ability of one of ordinary skill in the art based on the teachings of Horiuchi.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/014613 A1 to SAMSUNG ELECTRONICS CO., LTD. (“Samsung”) [provided by Applicant, Examiner cites from English language equivalent U.S. Publication No. 2018/0227897] in view of U.S. Publication No. 2020/0112944 A1 to Jiang et al. (“Jiang”).
As to claim 22, Samsung further discloses a resource allocation device implements the resource allocation method of claim 1 (fig. 18).
Samsung does not expressly disclose comprising: a memory, a processor, and a resource allocation program stored in the memory and executable on the processor, wherein the resource allocation program, when executed by the processor, implements the resource allocation method of claim 1.
Jiang discloses a base station includes a storage, a processor and computer programs stored on the storage and executable on the processor, wherein when the processor executes the computer programs, the processor implements steps of the resource allocation indication method according to the first aspect (para. 0011), in an invention with second indication information is used to indicate location information of Physical Resource Blocks (PRBs) allocated to the terminal in PRBs corresponding to the one or more bandwidth parts (para. 0040).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the base station of Jiang into the invention of Samsung. The suggestion/motivation would have been because it flexibly allocates frequency-domain target transmission resources for the target service based on information of terminal capability, and transmits resource indication information used to indicate an allocation result of the target transmission resources to the terminal, so that the terminal may be informed of position information of corresponding frequency-domain resources and the service data may be transmitted in the frequency-domain resources corresponding to the target transmission resources, and an allocation flexibility of the frequency-domain resources and a frequency utilization rate of a system are improved (Jiang, para. 0014). Including the base station of Jiang into the invention of Samsung was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jiang.
As to claim 23, Samsung does not expressly disclose a computer-readable storage medium storing a resource allocation program, wherein the resource allocation program, when executed by a processor, implements the resource allocation method of claim 1.
Jiang discloses a base station includes a storage, a processor and computer programs stored on the storage and executable on the processor, wherein when the processor executes the computer programs, the processor implements steps of the resource allocation indication method according to the first aspect (para. 0011), in an invention with second indication information is used to indicate location information of Physical Resource Blocks (PRBs) allocated to the terminal in PRBs corresponding to the one or more bandwidth parts (para. 0040).  Furthermore, The functions, if implemented in a form of software functional units and sold or used as separate products, may be stored in a computer readable storage medium. Based on this understanding, an essence of the technical solution of the present disclosure, or a part of the technical solution of the present disclosure contributing to the related art, or a part of the technical solution may be embodied in a form of a software product stored in a storage medium. The storage medium includes a number of instructions used to cause a computer device (which may be a personal computer, a server, or a network device, etc.) to perform all or parts of the steps of the method described in various embodiments of the present disclosure. The aforementioned storage medium includes various medium capable of storing program codes, such as a USB disk, a removable hard disk, a ROM, a RAM, a magnetic disk, or a compact disc (para. 0178).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the base station of Jiang into the invention of Samsung. The suggestion/motivation would have been because it flexibly allocates frequency-domain target transmission resources for the target service based on information of terminal capability, and transmits resource indication information used to indicate an allocation result of the target transmission resources to the terminal, so that the terminal may be informed of position information of corresponding frequency-domain resources and the service data may be transmitted in the frequency-domain resources corresponding to the target transmission resources, and an allocation flexibility of the frequency-domain resources and a frequency utilization rate of a system are improved (Jiang, para. 0014). Including the base station of Jiang into the invention of Samsung was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jiang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2019/0222405 A1 discloses a UE is allocated on sub-narrowbands Sub-NB#0 and Sub-NB#3, and the contiguous set of PRBs indicated by the third level data bits identify allocations on PRB0 and PRB1 (para. 0078).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463